Title: From George Washington to a Committee of the Continental Congress, 12 April 1777
From: Washington, George
To: Committee of the Continental Congress



Gentlemen
Head Quarters Morris Town April 12th 1777

I was, late last Evening, honored with your favour of the 10th, and perfectly agree with you upon the propriety of forming an army on the West-side of Delaware—I can only regret, that the situation of our affairs at present is such, that not a man of the Continental army, can yet be suffered to remain there, without endangering the small part, that is already collected here. But this is no objection to making Bristol the place of rendezvous, from whence, the troops may be drawn to the army on this side the River, ’till we are made too formidable to be attacked, without danger, and at same time strong enough to fall upon the enemy, with advantage, should they move forward. I am myself pretty well convinced, from the concurrence of all our late intelligence, that Philadelphia is the object; but should too much of our attention be drawn to that quarter, a watchful enemy, taking advantage of the remote situation of our main force, might suddenly shift their ostensible plan of operations, and fall upon a quarter, though not so valuable, yet not far behind Philadelphia, if considered in point of convenience. By this I mean, the passes upon the North River, the occupancy of

which, would not only cut off the communication, between the Eastern and Southern states, but would also render the support of Ticonderoga impracticable. Again, another objection, which I have to forming an army in Pensylvania, before I am considerably reinforced in this state, is, that it would, in all probability, give the enemy an opportunity of dislodging me from the posts which I at present occupy; and which are so advantageously situated, that, if held, they effectually hinder the enemy from extending themselves, and getting access to a Country ready and willing to furnish themselves with supplies of horses, cattle, provision and even men, all of which they steal in, as often as they have opportunities. These advantages, to an enemy, who has been shut up the whole Winter, and reduced to the greatest streights for want of many necessaries, forage and fresh provision, particularly, would be inestimable, and put them again, into a hearty and flourishing condition. From the above arguments, I think it is plain, that we must establish a very respectable force, where we now are, as the most convenient point from whence we can give opposition to the enemy, should their design be either Northward, or Southward. When that is done, an army, which I will call a reserve, will be properly stationed upon the West-side of Delaware; though I am totally averse from dividing the army at all, except in cases of the greatest emergency. We shall eternally be beaten in small detachments.
I am therefore clearly of opinion, that the troops should be hurried on from Philadelphia, as quick as possible; and Bristol I think the properest place for their rendezvous; because there is sufficient covering, for near, if not quite, two thousand men at a time. You mention the immediate formation of a Camp, but it is yet too early for that, especially for men who have, most of them, just come out of small pox hospitals. If the state of Pensylvania can furnish 3000 Militia to take post somewhere on the West-side of the Delaware, they will be a valuable acquisition, but if they come into the field, I beg, that they may be at some distance from the Continental troops, I mean till there is occasion for their coming to action. The unavoidable necessity, there is, of being relaxed in your discipline, towards them, spreads the seeds of licentiousness among the regulars, who naturally fall into the same excesses, of which they see their neighbours guilty; and it is impossible, without evident partiality, to inflict punishment on the one, for the same crime, which the other commits, with impunity.
I have so often mentioned the expediency of removing the superfluous stores from Philadelphia, that I would fain hope few are left. Salt is an article the most valuable of any to us, and the most difficult of removal; I would recommend the security of it as a principal object of attention. The chance of war is uncertain; and, in spite of opposition,

Philadelphia may fall into the hands of the enemy; but let us endeavour, in case of an accident of that kind, to leave them nothing but the bare walls. With magazines well fitted, our resources are endless.
I thank you for the deference, which you pay to my judgment and opinions, which, I am happy to find, coincide so nearly with yours, upon this occasion. I have the honor to be, with great respect, Gentlemen Your most obedient servant

Go: Washington

